t c memo united_states tax_court elizabeth varela petitioner and jose m lozano intervenor v commissioner of internal revenue respondent docket no filed date held over i's objection p is relieved from joint_and_several_liability troy c brown for petitioner jose m lozano pro_se brock e whalen and daniel n price for respondent memorandum findings_of_fact and opinion halpern judge petitioner and intervenor married to each other during and made joint returns of income for those years for respondent determined a deficiency in their federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure for he determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure although respondent addressed one notice_of_deficiency to both petitioner and intervenor intervenor did not petition the court for redetermination of the deficiencies and penalties and on account of that failure respondent assessed those amounts against intervenor petitioner on the other hand did timely petition the court she assigned no error to the deficiencies and penalties respondent determined but did ask that we relieve her from liability for those amounts as a so-called innocent spouse as required in such a case we caused intervenor to be notified of petitioner's request intervenor timely gave notice of his objection to our granting petitioner her requested relief respondent now agrees with petitioner that she is entitled to such relief the only issue for decision is petitioner's entitlement to relief from joint_and_several_liability innocent spouse relief unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure at the conclusion of the trial in this case in which all parties participated we directed the parties to file posttrial briefs see rule a petitioner and respondent complied with our direction intervenor did not while we might hold intervenor in default and dismiss his objections see rule a we will not do so because intervenor raised certain factual issues in the notice of intervention and at trial we make findings_of_fact and address the requirements of sec_6015 residence findings_of_fact petitioner resided in texas at the time she filed the petition intervenor shows his address as in texas in his notice of intervention marital history and relationship petitioner and intervenor married in separated in date and divorced in previously in petitioner began an action for divorce from intervenor but she discontinued that action before it became complete following that action however petitioner changed the way she and intervenor dealt with their finances among those changes petitioner and intervenor kept separate checking accounts and credit card accounts petitioner was employed during and and during those years she caused her employer to deposit her pay into her separate bank account she and intervenor divided responsibility for their household expenses each paid from his or her separate funds those for which he or she was responsible petitioner paid for groceries housekeeping and expenses related to the couple's children including clothing tuition and medical_expenses while intervenor paid such expenses as the mortgage utilities car payments and auto insurance jl unique homes jl unique homes inc jl unique is a texas corporation organized in during the years in issue it was a c_corporation engaged in the business of building homes it has issued no formal stock certificates or other records reflecting ownership of the corporation intervenor its sole shareholder was its president and he operated and managed the company on a daily basis initially petitioner was listed as a director and an incorporator of the company she has not however performed any services as a director petitioner was not employed by jl unique during the years in issue petitioner's only contribution to the company was to assist a newly hired office manager in organizing the company's paperwork she has received no dividend from jl unique intervenor paid his share of household and other expenses out of jl unique's corporate accounts which payments in part gave rise to the deficiencies in tax respondent determined petitioner did not have access to those accounts or to the corporation's books_and_records she did not learn of intervenor's withdrawal of funds from the corporation until during the divorce proceedings returns for and petitioner and intervenor made joint returns of income tracy bristol a certified_public_accountant who regularly performed tax services for petitioner intervenor and jl unique prepared those returns she also prepared jl unique's and returns to facilitate ms bristol's preparation of the couple's tax returns petitioner and intervenor each supplied ms bristol with information relating to their respective income for the year jl unique's office manager also provided ms bristol with information related to jl unique's tax returns for and petitioner never provided any information to ms bristol relating to jl unique's taxes although in she contacted martha torres the office manager of jl unique in order to prompt her to provide the company's tax information to ms bristol on their return petitioner and intervenor reported among other items wages totaling dollar_figure nonemployee compensation from jl unique of dollar_figure and a capital_gain of dollar_figure attached to the return was a schedule e supplemental income and loss on which petitioner and intervenor reported losses totaling dollar_figure in connection with nine rental properties on their return petitioner and intervenor reported among other items wages totaling dollar_figure and nonemployee compensation from jl unique of dollar_figure attached to the return was a schedule e on which petitioner and intervenor reported losses totaling dollar_figure in connection with six rental properties petitioner was not involved with the management of the schedule e rental properties some were jointly owned by petitioner and intervenor intervenor and the employees of jl unique managed those properties intervenor or his employees deposited rents into an account to which petitioner did not have access intervenor and employees of jl unique had the information relating to the income and expenses associated with those properties and petitioner did not have access to it respondent's adjustments after examining petitioner and intervenor's and returns respondent made positive adjustments of dollar_figure and dollar_figure respectively to the income that they had reported he made those adjustments on account of expenditures made from jl unique's bank accounts that he determined constituted constructive dividends to intervenor respondent also made adjustments to the rents and expenses reported in connection with the schedule e rental properties the accuracy-related_penalties were determined under sec_6662 on account of negligence or a substantial_understatement_of_income_tax i introduction opinion as a general_rule spouses who make a joint_return of income are jointly and severally liable for all taxes shown on the return or found to be owing see sec_6013 in certain situations however a joint_return filer can avoid such joint_and_several_liability by qualifying for innocent spouse relief under sec_6015 see sec_6015 c f sec_6015 provides for three types of innocent spouse relief full or apportioned relief under sec_6015 proportionate tax relief for divorced or separated taxpayers under sec_6015 and equitable relief under sec_6015 when relief is unavailable under either sec_6015 or c in her petition petitioner seeks relief under all three provisions respondent now agrees that petitioner is entitled to full relief under sec_6015 intervenor objects on the grounds that the understatements of tax were not solely attributable to intervenor and that petitioner knew or should have known of those understatements as we discuss below we will grant full relief ii analysis sec_6015 provides sec_6015 procedures for relief from liability applicable to all joint filers -- in general --under procedures prescribed by the secretary if-- a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such an understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election then the other individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement petitioner and intervenor filed joint returns for and and petitioner has made a timely election for innocent spouse relief both returns contained understatements of tax attributable to constructive dividends from jl unique and erroneous deductions for the schedule e rental property expenses the evidence shows and we find that all of those items are attributable to intervenor generally an erroneous item is attributed to the individual whose activities gave rise to the item without regard to the operation of community_property_laws see sec_1_6015-1 income_tax regs joint_ownership alone does not dictate whether an erroneous item is allocated to both spouses deihl v commissioner tcmemo_2012_176 wl at even where the requesting spouse is listed as a shareholder or a partner or signed investment documents she may at times avoid an allocation of liability where she does not actually participate in the investment or business activity id see also juell v commissioner tcmemo_2007_219 declining to allocate understatements to requesting spouse who did not invest any funds in the partnership attend any partnership meetings or have access to any partnership funds intervenor was the president of jl unique and had sole access to the company's corporate bank accounts during and petitioner credibly testified that she was not employed by jl unique that she did not have access to the company's bank accounts during and and that her only contribution to the business of jl unique during and was to provide an organizational system for the company's newly hired office manager and even though petitioner is listed as an incorporator and a director of jl unique she credibly testified that she never performed any services in that capacity the company never issued formal stock certificates or other records that reflect its ownership and petitioner never received a formal dividend from the company we do not find intervenor credible to the extent that he testified in contradiction to petitioner we have found that intervenor was jl unique's sole shareholder sec_316 defines a dividend as any distribution_of_property made by a corporation to its shareholders from earnings_and_profits a constructive dividend arises where a corporation confers an economic benefit on a shareholder without the expectation of repayment even though neither the corporation nor the shareholder intended a dividend 140_tc_420 we see no basis to conclude that petitioner was either formally or informally a shareholder of jl unique and thus the erroneous omission of constructive dividends from petitioner and intervenor's and joint returns was not the omission of items attributable to her similarly petitioner was not involved with the management of the schedule e properties and did not have access to the information about the expenses related to those properties although certain properties for which deductions were claimed were titled jointly in petitioner and intervenor's names management of those properties was handled exclusively by intervenor or jl unique tenants dealt with and paid rent to intervenor or his office and the rents were deposited into an account to which petitioner lacked access we conclude then that understatements arising from the schedule e adjustments are attributable to intervenor alone and not to petitioner we also find that petitioner neither knew nor had reason to know of the and understatements of tax following petitioner and intervenor's divorce proceedings the couple separated their finances they created and maintained separate checking accounts into which they each deposited their respective wages and from which they each paid their share of expenses during that time intervenor also paid personal expenses out of the bank accounts of jl unique petitioner did not have access to either intervenor's or jl unique's bank accounts and thus did not know that intervenor was withdrawing money from the company's accounts in and or that he was doing so without jl unique's formally declaring a dividend intervenor testified that petitioner knew where the money was coming from certainly petitioner knew that intervenor's funds originated from jl unique as intervenor worked for the company full time but nothing in the record indicates that she was aware that the funds were withdrawn inappropriately or that intervenor failed to report them on their return petitioner was not involved in the company's bookkeeping she did not provide any information for jl unique to ms bristol nor did she review the company's records or tax returns rather intervenor or one of his employees handled that information and petitioner could reasonably have concluded that intervenor paid his portion of household expenses from the amounts reported on the joint returns nor do we find that petitioner had knowledge of the understatement with respect to the schedule e rental properties ms bristol testified that the relevant information was in the possession of and supplied by intervenor or one of jl unique's employees intervenor or his employees at jl unique collected rent dealt with tenants and handled repairs and other expenses associated with the homes the rents received from the rental properties were deposited into intervenor's own separate bank account or at times the bank account of jl unique petitioner did not have access to any of the accounts into which such funds were deposited nor was she privy to information relating to the expenses of the schedule e properties she did not have knowledge of the items for which expense deductions were claimed on the returns she did not provide any information concerning the schedule e properties to ms bristol finally sec_6015 provides that innocent spouse relief is appropriate when in the light of all the facts and circumstances it is inequitable to hold the requesting spouse jointly and severally liable factors we consider include i whether there has been a significant benefit to the spouse claiming relief and ii whether the failure to report the correct_tax liability on the joint_return results from concealment overreaching or any other wrongdoing on the part of the other spouse see 119_tc_306 aff'd 101_fedappx_34 6th cir intervenor concealed the fact that the withdrawn funds were inappropriately taken from jl unique and petitioner did not learn of intervenor's withdrawal of the funds until during the couple's divorce proceedings moreover while the funds were used to pay household expenses for the family we are convinced that petitioner did not receive a benefit that is traceable to the funds beyond ordinary support petitioner has established that she is entitled to relief from joint_and_several_liability pursuant to sec_6015 to reflect the foregoing decision will be entered for petitioner
